DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claims 8-14 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.	3
B. Claims 34-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
III. Claim Rejections - 35 USC § 103	4
A. Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0367160 (“Yu”) in view of US 2012/0187584 (“Lin”) and US 2017/0101521 (“Koyama”) and further as evidenced by either of US 2004/0166311 (“Yang”) and US 2020/0248015 (“Hedge”).	5
B. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lin and Koyama, and as evidenced by either of Yang and Hedge, as applied to claim 8 above, and further in view of US 5,348,835 (“Oba”).	17
C. Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Koyama and Oba, and as evidenced by either of Yang and Hedge, and further in view of Applicant’s admissions in the Instant Application.	20
D. Claims 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Koyama and as evidenced by either of Yang and Hedge, and in view of Applicant’s admissions in the Instant Application, and further in view of US 2016/0218082 (“Lee”).	34
IV. Response to Arguments	39
Conclusion	40


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 8-14 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  
See MPEP § 2172.01.  The omitted step is: the formation of the first redistribution passivation layer over the first via. 
In this regard, claim 8 reads in pertinent part:
forming a first redistribution passivation layer over the first semiconductor device; 
forming a first redistribution layer extending through the first redistribution passivation layer to contact the first semiconductor device and the first via;
If the first redistribution passivation layer is not also formed over the first via, then it is not possible for the first redistribution layer to extend through the first redistribution passivation layer to contact the first via.
Claims 9-14 depend from claim 8 and are rejected for including the same indefinite features.

B. Claims 34-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 34 reads at lines 4-6,
after planarizing the first redistribution via and the first redistribution passivation layer, forming a first redistribution layer over the first redistribution via and the first redistribution layer; 
It is impossible to form a same layer over itself; therefore, the step of “forming a first redistribution layer over … the first redistribution layer” is unclear.  It is presumed, and will be interpreted as such for the purposed of patentability, that Applicant meant to say, instead,
forming a first redistribution layer over the first redistribution via and the first redistribution passivation layer
because this would be consistent with that which is shown in Fig. 5B of the Instant Application.
Claims 35-50 depend from claim 34 and are indefinite for including the same indefinite features as claim 34.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A. Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0367160 (“Yu”) in view of US 2012/0187584 (“Lin”) and US 2017/0101521 (“Koyama”) and further as evidenced by either of US 2004/0166311 (“Yang”) and US 2020/0248015 (“Hedge”).
Claim 8 reads,
8. (Currently Amended) A method comprising: 
[1] forming a first via over a first carrier; 
[2] attaching a first semiconductor device over the first carrier adjacent the first via; 
[3] forming a first encapsulant surrounding the first via and the first semiconductor device; 
[4] planarizing the first via, the first semiconductor device, and the first encapsulant; 
[5] forming a first redistribution passivation layer over the first semiconductor device; 
[6] forming a first redistribution layer extending through the first redistribution passivation layer to contact the first semiconductor device and the first via; 
[7a] forming a second redistribution passivation layer over the first redistribution passivation layer and the first redistribution layer, 
[7b] the second redistribution passivation layer comprising a polymer made up of monomers of the following formula:  

    PNG
    media_image1.png
    167
    386
    media_image1.png
    Greyscale
 ;
[8] exposing the second redistribution passivation layer to patterned I-line light; 
[9] developing the second redistribution passivation layer to form an opening exposing the first redistribution layer; and 
[10a] forming a second redistribution layer in the opening, 
[10b] the second redistribution layer extending along an upper surface of the second redistribution passivation layer and contacting the first redistribution layer.  


8. (Currently Amended) A method comprising: 
[1] forming a first via 28 over a first carrier 20 [¶¶ 41-46; Figs. 18-21]; 
[2] attaching a first semiconductor device 24, 25 over the first carrier 20 adjacent the first via 28 [¶¶ 47-48; Fig. 22]; 
[3] forming a first encapsulant 27 surrounding the first via 28 and the first semiconductor device 24, 25  [¶ 49; Fig. 23]; 
[4] planarizing the first via 28, the first semiconductor device 24, 25, and the first encapsulant 27 [¶ 50; Fig. 24]; 
[5] forming a first redistribution passivation layer 44 [e.g. polyimide PI or polybenzoxazole PBO; ¶ 51] over the first semiconductor device 24, 25 [¶ ; Fig. 25]; 
[6] forming a first redistribution layer 42(=42A/42B) extending through the first redistribution passivation layer 44 to contact the first semiconductor device 24, 25 and the first via 28 [¶ ; Fig. 26]; 
[7a] forming a second redistribution passivation layer 49 [e.g. PI, PBO] over the first redistribution passivation layer 44 and the first redistribution layer 42 [¶¶ 53-54; Fig. 27], 
[7b] … [not taught] …
[8] – [9] … [not taught] … 
[10a] forming a second redistribution layer 134 in the opening [in second redistribution passivation layer 49] , 
[10b] the second redistribution layer 134 extending along an upper surface of the second redistribution passivation layer 49 and contacting the first redistribution layer 42.  
With regard to feature [10b] of claim 8, as shown in Fig. 27, “the second redistribution layer 134 extending along an upper surface of the second redistribution passivation layer 49”, wherein the “upper surface” is taken to be the non-planar surface formed by the upper layer 49, which may be a single layer according to Yu (¶ 53).
Alternatively, the dielectric layer 49 shown in Fig. 27 can be “one or a plurality of dielectric layers 49” (¶ 53).  Therefore, like the first redistribution passivation layer 44 in which 42 is formed.  A first dielectric layer of the plurality of dielectric layers 49 can be formed only for the via portion of the second RDL 134.  As such, “the second redistribution layer 134 extending along an upper surface of the second redistribution passivation layer 49”.
With regard to features [5] and [6] of claim 8, the semiconductor device shown in Figs. 2 and 5A of the Instant Application includes the metal pillars 209 that the claimed “first redistribution layer” “contact[s]”; therefore, it is consistent with the Instant Application that the metal pillars are part of the claimed “semiconductor device”.  Yu has been interpreted in the same light; therefore, the “metal bumps 26” are part of the semiconductor device.
This is all of the features of claim 8 disclosed in Yu.

With regard to features [8] and [9] of claim 8, Yu does not discuss the manner by which the first and second redistribution layers are formed and therefore does not include the exceedingly common process steps recited in features [8]-[9]
Lin, like Yu, teaches a method of making a semiconductor device package including building up first 172 and second 176 RDLs in passivation layers 170, 174 formed over the planarized surface formed by the semiconductor devices 124 embedded in an encapsulant 144 (Lin: Figs. 6a-6g).  Also like Yu, Lin teaches at least some of the same passivation materials, particularly PI and PBO.  With regard to claim 8, Lin teaches, generally in Figs. 6a-6g, 
8. (Currently Amended) A method comprising: 
[5] forming a first redistribution passivation layer 170 [¶ 59: e.g. “low temperature cure negative tone PI [polyimide], positive tone PBO”] over the first semiconductor device 124/132 [¶ 59] …; 
[6] forming a first redistribution layer 172 [Fig. 6b; ¶ 60] extending through the first redistribution passivation layer 170 to contact the first semiconductor device 124/132; 
174 [Fig. 6c; ¶ 61] over the first redistribution passivation layer 170 and the first redistribution layer 172, 
[7b] the second redistribution passivation layer 174 comprising a polymer made up of [e.g. “low temperature cure negative tone PI [polyimide]”; ¶ 61] …;
[8] exposing the second redistribution passivation layer 174 to [UV] light [¶ 62]; 
[9] developing the second redistribution passivation layer 174 to form an opening exposing the first redistribution layer 172 [Fig. 6c; ¶ 62]; and 
[10a] forming a second redistribution layer 176 [Fig. 6d; ¶ 64] in the opening, 
[10b] the second redistribution layer 176 extending along an upper surface of the second redistribution passivation layer 174 and contacting the first redistribution layer 172 [Fig. 6d].  
Because Yu is silent as to the processing used to form the first and second redistribution layers, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use known, conventional processing, such as that taught in Lin and therefore include the processing, which includes exposing a negative tone PI and developing the exposed PI in order to form an opening in which the second RDL 134 of Yu is formed.  
 With regard to feature [7b] of claim 8, the claimed molecular structure of the second redistribution passivation layer is not taught in either of Yu and Lin.  
While Lin teaches that the second redistribution layer 174 can be a low-temperature cure, negative-tone polyimide (¶ 61; supra), no specific polyimide material is provided and, accordingly, the claimed polyimide formula (which is known commercially as Kapton™), as required by feature [7b], is not taught.  In addition, while Lin teaches that the second redistribution layer 174 is exposed to e.g. UV light (¶ 62, supra), Lin does not explicitly indicate that the light is I-line light, as required by feature [9].
Koyama, like Lin, teaches a semiconductor device 101a-101d including a rewiring layer 105 embedded in a thermosetting polyimide passivation layer 115 (Koyama: Fig. 1; ¶¶ 441, 447).  115 can have the claimed formula shown in feature [3b] of claim 8.  In this regard, the polyimide precursor, i.e. a polyamide that becomes a polyimide by curing/cyclization, is shown as “formula (2)” (Koyama: ¶¶ 63, 199, 202, 226).  Koyama further teaches the specific examples, Examples 1 and 2, at paragraphs [0478] and [0479] that result in the precursor of formula (2) which is, in turn, converted into the claimed polyimide.  The polyimide precursor of formula (2) is made in said Examples 1 and 2 by the reacting pyromellitic anhydride (PMDA) with the diamine oxydianiline (ODA) (which is equally termed “4,4'-diaminophenylether” in ¶ 207 at lines bridging the left and right columns on p. 18).  That the Examples 1 and 2 of Koyama at paragraphs [0478] and [0479] have the claimed structure shown in feature [3b] is evidenced by either of Yang and Hedge.  
In this regard, Yang shows the reaction of PMDA with ODA to form the precursor, as follows:

    PNG
    media_image2.png
    313
    310
    media_image2.png
    Greyscale

(Yang: ¶ 33) 



    PNG
    media_image3.png
    248
    469
    media_image3.png
    Greyscale

(Yang: ¶ 43)
Similarly Hedge shows in Fig. 1 (reproduced below) the formation of the precursor from PMDA and ODA using --like Koyama-- first synthesis step to customize the leaving group, i.e. HEA, during the curing of the precursor a two-step (Hedge: ¶ 146).  Bear in mind that the “3-hydroxy benzyl alcohol” in Examples 1 and 2 of Koyama is used in the first synthesis step of the polyimide precursor to customize the leaving group during cyclization, as Koyama shows in formula (2), indicating the R113 and R114 are a hydroxy benzyl alcohol (Koyama: ¶ 214).  

    PNG
    media_image4.png
    810
    609
    media_image4.png
    Greyscale

(Hedge: Fig. 1)


    PNG
    media_image5.png
    501
    608
    media_image5.png
    Greyscale

(Hedge: Fig. 17 [left-side portion only])
Thus, each of Yang and Hedge illustrates that cyclization by curing converts the polyimide precursor of formula (2) in Koyama to a polyimide, which is simply not shown in Koyama but is explicitly stated to happen.  Otherwise there can be no polyimide.  Thus it is held, absent evidence to the contrary, that the curing/cyclization step discussed in Koyama of the specific precursor of formula (2) made from PDMA and ODA in each of the specific Examples 1 supra) is necessarily converted into the final desired thermosetting polyimide product.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.)
Still further Koyama teaches that, because it uses hydroxybenzyl alcohol to form the leaving group, the polyimide precursor of Examples 1 and 2, including hydrogen as the R113 and R114,  are “particularly suitably used as a negative tone thermosetting resin composition” that has good solubility in the developer used to remove the unexposed polyimide precursor (Koyama: ¶¶ 212-214).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the polyimide precursors of Examples 1 and 2 as negative tone, polyimide precursor materials because Koyama states that they are “particularly suitable” for use as negative-tone materials.
Still further, Koyama teaches that the point of the invention is to make the polyimide from a low-temperature-curing polyimide precursor by using the heavily discussed catalysts.  Koyama teaches that the thermosetting polyimide is capable of curing at low temperature within the meaning in Lin wherein the highest and final of three curing steps is at 180-240 ºC (Lin: ¶ 61), Koyama teaching the curing/cyclization temperature of < 200 ºC or < 180 ºC (Koyama: ¶ 196).  See also Koyama at ¶¶ 408-411.  Koyama teaches a specific example of curing/cyclization of 200 ºC at ¶ 514.  Also, the temperatures of the low-temperature curing PI of each of Lin and Koyama is also within the meaning of the Instant Application, i.e. < 230 ºC, e.g. 200 ºC (Instant Specification: ¶ 79 at pp. 24-25).
Still further, with regard to feature [4] of claim 8, Koyama teaches that the polyimide precursor of formula (2) --with actual Examples 1 and 2 that cure/cyclize to form the polymer structure claimed in feature [3b] of claim 8-- is used to form the passivation layer 115 around the redistribution layer 105 (Koyama, ¶ 447).  
174) includes an exposing step and an developing step as required by features [4] and [5] of claim 1, and that the exposure step includes i-line light: 
[0418] In the present invention, a patterning step may be carried out between the step of applying a thermosetting resin composition onto a substrate and the heating step [i.e. curing step].  The patterning step may be carried out, for example, by a photolithography method.  For example, there is a method which is carried out through a step of exposing and a step of performing development processing.
[0424] As a light source, a low-pressure mercury lamp, a high-pressure mercury lamp, an ultra high-pressure mercury lamp, a chemical lamp, an LED light source, an excimer laser generator, or the like may be used, and actinic rays having a wavelength of 300 nm to 450 nm such as i-line (365 nm), h-line (405 nm), or g-line (436 nm) may be preferably used.  The irradiating light may be adjusted as necessary by way of a spectral filter such as a long wavelength cut filter, a short wavelength cut filter, or a band-pass filter. The exposure dose is preferably 1 to 500 mJ/cm2. 
(Koyama: ¶¶ 418 and 424; emphasis added)
(See Koyama at ¶¶ 421-426 for details directed to the exposing step and ¶¶ 427-430 for details directed to the developing step.  See also actual examples of exposing and developing at ¶¶ 528-530.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific low-temperature-curing, negative-tone polyimide precursor Examples 1 or 2 of Koyama as the polyimide of Yu, as well as the associated curing/cyclization, i-line light exposure, and developing steps to form the patterned openings in Yu’s second passivation redistribution layer 49 because Koyama teaches that the low-temperature-curing, negative-tone polyimide precursor taught therein is suitable for the identical purpose as that for which it is used in Lin and Yu, i.e. a passivation layer for a redistribution layer of a semiconductor device.  As such, the use of the low-temperature-curing, 
This is all of the features of claim 8.

With regard to claim 9, Yu further discloses,
9. (Original) The method of claim 8, wherein the first redistribution passivation layer 44 comprises PBO [Yu: ¶ 51, supra].  
Lin also teaches that the first wherein the first redistribution passivation layer 170 comprises PBO (Lin: ¶ 59, supra).  

With regard to claims 10 and 12, Yu in view of Lin and Koyama further teaches,
10. (Original) The method of claim 9, wherein the second redistribution passivation layer 49 [of Yu modified to be the low-temperature-curing, negative-tone polyimide taught in Lin and Koyama] comprises a low-temperature cured polyimide [as explained under claim 8, above].
12. (Original) The method of claim 8, wherein the forming the second redistribution layer 89 [of Yu modified to be the low-temperature-curing, negative-tone polyimide taught in Lin and Koyama] comprises curing the second redistribution layer at a temperature of less than 230 ºC.  
 To repeat from the discussion under claim 8, still further, Koyama teaches that the point of the invention is to make the polyimide from a low-temperature-curing polyimide precursor by using the heavily discussed catalysts.  Koyama teaches that the thermosetting polyimide is capable of curing at low temperature within the meaning in Lin wherein the highest and final of three curing steps is at 180-240 ºC (Lin: ¶ 61), Koyama teaching the curing/cyclization temperature of < 200 ºC or < 180 ºC (Koyama: ¶ 196).  See also Koyama at ¶¶ 408-411.  Koyama teaches a specific example of curing/cyclization of 200 ºC at ¶ 514.  Also, the 

Claim 11 reads,
11. (Original) The method of claim 10, wherein the first redistribution passivation layer is a positive tone material, and wherein the second redistribution passivation layer is a negative tone material.  
As explained above the use of the negative-tone polyimide of Koyama as the second redistribution passivation layer 49 of Yu is obvious in view of Lin and Koyama.
Also as explained above in rejecting claim 8, Yu teaches that the first redistribution passivation layer 44 can be PBO (Yu: ¶ 51, supra).  Lin teaches that the first redistribution passivation layer 170 can be e.g. a “positive-tone PBO” (Lin: ¶ 59: “The insulating layer 170 contains one or more layers of low temperature (less than 250 ºC.) curing polymer dielectric materials, such as low temperature cure negative tone PI, positive tone PBO” … Emphasis added.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the first redistribution passivation layer 44 of Yu from a positive-tone PBO because Lin suggests using this material for the first redistribution passivation layer 170.
This is all of the features of claim 11.

With regard to claim 13, Yu in view of Lin and Koyama further teaches,
13. (Original) The method of claim 8, wherein the forming the second redistribution layer comprises 49 [of Yu modified to be the low-temperature-curing, negative-tone 49 before the exposing the second redistribution passivation layer, 
wherein the baking is performed at a temperature of between 40 ºC and 150 ºC, and 
wherein the baking drives off a solvent.  
Again, Yu does not disclose the processing steps of forming the first 42 and second 134 RDLs.
Lin states, “The multi-step dwell profile includes a first dwell step with a temperature less than 100 ºC., e.g., 70-90 ºC., for 30-90 minutes to remove solvent and moisture” (Lin: ¶ 61; emphasis added).  Similarly, solvents in which the polyimide precursor of Koyama are dissolved for application to a substrate, e.g. the semiconductor device, are discussed in ¶¶ 360-366, and the claimed “baking step”, called “drying” in Koyama at 60 ºC to 150 ºC are discussed in ¶ 407, with an examples at 100 ºC in ¶¶ 510 and 513.  Therefore, Lin and Koyama are consistent with each other and each read on the claimed baking temperature range of claim 13.  As such, using the processing of Lin and Koyama to make the second redistribution passivation layer 49 in Yu includes the steps taught in Lin and Koyama, above. 

B. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lin and Koyama, and as evidenced by either of Yang and Hedge, as applied to claim 8 above, and further in view of US 5,348,835 (“Oba”).
Claim 14 reads, 
14. (Original) The method of claim 8, wherein the forming the second redistribution layer comprises a post-exposure bake, wherein the post-exposure bake is performed after the exposing the second redistribution passivation layer and before the developing the second redistribution passivation layer, and wherein the post-exposure bake is performed at between 70 ºC and 150 ºC.  
The prior art of Yu in view of Lin and Koyama and as evidenced by either of Yang and Hedge, as explained above, teaches each of the features of claim 8. 

[0418] In the present invention, a patterning step may be carried out between the step of applying a thermosetting resin composition onto a substrate and the heating step [i.e. curing step].  The patterning step may be carried out, for example, by a photolithography method.  For example, there is a method which is carried out through a step of exposing and a step of performing development processing.
(Koyama: ¶ 418; emphasis added)
Thus after exposing, Koyama carries out the second thermal process to cure/cyclize the polyimide precursor into the polyimide, which happens at e.g. <180 ºC or <180 ºC, as explained above under each of claims 8, 10 and 12.
Lin further states that the overall process of curing includes at least two additional thermal steps to the first thermal step to remove the solvent, stating in this regard,
The curing process for insulating layer 174 involves a multi-step dwell profile, e.g., with at least three different dwell steps, to enhance mechanical and adhesion properties to insulating layer 170 and conductive layer 172 under PCT, e.g., >400 kg/cm2 for 0 to 500 hours uHAST, without introducing surface wrinkle after curing.  The multi-step dwell profile includes a first dwell step with a temperature less than 100 ºC., e.g., 70-90 ºC., for 30-90 minutes to remove solvent and moisture, second dwell step with a temperature between 120-150 ºC. for 30-60 minutes, and third dwell step with a temperature between 180-240 ºC. for 60-180 minutes.
(Lin: ¶ 61; emphasis added)
Lin does not teach that the second heating step at 120-150 ºC occurs after exposure and does not therefore teach that the second heating step would be a “post-exposure bake”.  
Koyama teaches exposure after the first bake to remove solvents but does not teach a “post-exposure bake”.
Oba teaches a photosensitive polyimide precursor (positive tone or negative tone) having the same general structure as taught in Koyama (Oba: abstract, cols 3-5) for use as an insulating or dielectric layer to be patterned (Oba: col. 31, lines 9.  Oba also teaches that the polyimide precursor is processed similarly to Koyama and Lin by forming a coating with the precursor in a solvent followed by a first thermal processing step of baking to remove solvent, and then exposing, developing, and finally curing/cyclization (Oba: col. 22, lines 49-62; col. 29, lines 20-53).  In addition to the processing in Lin and Koyama, Oba further teaches the benefits of a second thermal processing step that is a post-exposure/pre-developing bake at 90 – 200 ºC that provides better adhesion to the semiconductor substrate and a satisfactory negative pattern (Oba: col. 23, lines 21-36; col. 24, lines 25-34) and ultimately curing using plural 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, (1) to expose the polyimide of Lin/Koyama after the pre-exposure bake to remove solvent of Lin, as taught in Koyama and Oba and (2) to make the second baking step of Lin at 120-150 ºC a post-exposure/pre-developing bake, as taught in Oba in order to improve the adhesion and provide a satisfactory negative pattern, as taught in Oba.  As such, using the processing of Lin, Koyama, and Oba to make the second redistribution passivation layer 49 in Yu includes the steps taught in Lin and Koyama, modified according to Oba, above. 
So modified, the post-exposure/pre-developing bake within the claimed temperature range of 70 – 150 ºC of claim 14 is taught.
This is all of the features of claim 14. 


C. Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Koyama and Oba, and as evidenced by either of Yang and Hedge, and further in view of Applicant’s admissions in the Instant Application.
Claim 28 reads,
28. (Currently Amended) A method comprising: 
[1a] forming a first dielectric layer over a semiconductor device, 
[1b] the first dielectric layer comprising polybenzoxazole (PBO), 
[1c] wherein the PBO is a positive tone material; 
[2] forming a first conductive redistribution layer extending through the first dielectric layer; 
[3a] forming a second dielectric layer over the first dielectric layer and the first TSMP20151392USo1Page 3 of 8conductive redistribution layer, 
[3b] the second dielectric layer comprising polymer made up of monomers of the following formula:  

    PNG
    media_image1.png
    167
    386
    media_image1.png
    Greyscale
 
[3c] the second dielectric layer having a constant composition throughout, 
[4a] wherein forming the second dielectric layer comprises: 
[4b] depositing the second dielectric layer over the first dielectric layer; 
[4c] curing the second dielectric layer at a temperature from 40 ºC to 150 ºC to remove at least one solvent component from the second dielectric layer; 
[5] exposing the second dielectric layer to a patterned light of an I-line wavelength; 
[6] after exposing the second dielectric layer to a patterned light, performing a post-exposure baking process at a temperature from 70 ºC to 150 ºC on the second dielectric layer;
[7] developing the second dielectric layer to form an opening extending to a top surface of the first conductive redistribution layer, 
opening is formed, a top surface of the second dielectric layer comprises indentions adjacent the opening, 
[8b] wherein an angle of the indentions is between 2 degrees and 8 degrees; and 
[9] after developing the second dielectric layer to form the opening, performing a post-development baking process on the second dielectric layer; 
[10] after performing the post-development baking process on the second dielectric layer, curing the second dielectric layer at a temperature from 200 ºC to 230 ºC; and
[11a] forming a via in the opening, the via contacting the first conductive redistribution layer and extending over the second dielectric layer, 
[11b] wherein top corners of the second dielectric layer adjacent the via are rounded in a range of 0.3 to 0.5 Π rad.  
As explained above under the rejection of claims 8-13, Lin in view of Koyama and as evidenced by either of Yang and Hedge teaches the follows features of claim 28:
28. (Previously Presented) A method comprising: 
[1a] forming a first dielectric layer 170 [of Lin; Fig. 6a] over a semiconductor device 124/132 [of Lin], 
[1b] the first dielectric layer 170 comprising polybenzoxazole (PBO) [Lin: ¶ 59], 
[1c] wherein the PBO is a positive tone material [Lin: ¶ 59]; 
[2] forming a first conductive redistribution layer 172 extending through the first dielectric layer 170 [Fig. 6b]; 
[3a] forming a second dielectric layer 174 over the first dielectric layer 170 and the first TSMP20151392USo1Page 3 of 8conductive redistribution layer 172 [Fig. 6c of Lin], 
[3b] … [not taught] … 
[3c] the second dielectric layer 174 having a constant composition throughout [Koyama: ¶ 393, see discussion below], 
[4a] wherein forming the second dielectric layer 174 comprises: 
[4b] depositing the second dielectric layer 174 over the first dielectric layer 170 [Lin Fig. 6c]; 
[4c] curing the second dielectric layer 174 at a temperature from 40 ºC to 150 ºC to remove at least one solvent component from the second dielectric layer 174 [Lin: ¶ 61: “[t]he multi-step dwell profile includes a first dwell step with a to remove solvent and moisture”]; 
[5] exposing the second dielectric layer 174 to a patterned light of … [UV] … wavelength [Lin: ¶ 62]; and 
[6] … [not taught] … 
[7] developing the second dielectric layer 174 to form an opening extending to a top surface of the first conductive redistribution layer 172 [Lin: Fig. 6c; ¶ 62];
[8a]-[8b] … [not taught] … 
[9]-[10] … [not taught] … 
[11a] forming a via 176 [Lin: Fig. 6d] in the opening, the via 176 contacting the first conductive redistribution layer 172 and extending over the second dielectric layer 174,
[11b] … [not taught].

With regard to feature [3c] of claim 28, Koyama further teaches that the composition is mixed using any mixing method (Koyama: ¶ 393).  
Inasmuch as the low-temperature-curing, negative-tone polyimide precursor components are mixed, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the mixture uniform throughout, i.e. of “constant composition”, so that the entirety of the film responds to each of the patterning processes in the same manner from deposition through curing, as would be desired in the art in order to ensure uniformity in the final patterned polyimide layer 174 in Lin.
This is all of the features of claim 28 disclosed in Lin.

With regard to features [3b], [4a]-[4c], [5], [7], [9], and [10] of claim 28, 
[3b] the second dielectric layer comprising polymer made up of monomers of the following formula:  

    PNG
    media_image1.png
    167
    386
    media_image1.png
    Greyscale
 
While Lin teaches that the second redistribution layer 174 can be a low-temperature cure, negative-tone polyimide (¶ 61; supra), no specific polyimide material is provided and, accordingly, the claimed polyimide formula (which is known commercially as Kapton™), as required by feature [3b], is not taught.  In addition, while Lin teaches that the second redistribution layer 174 is exposed to e.g. UV light (¶ 62, supra), Lin does not explicitly indicate that the light is I-line light, as required by feature [5].
Koyama, like Lin, teaches a semiconductor device 101a-101d including a rewiring layer 105 embedded in a thermosetting polyimide passivation layer 115 (Koyama: Fig. 1; ¶¶ 441, 447).  Koyama teaches that the polyimide passivation layer 115 can have the claimed formula shown in feature [3b] of claim 8.  In this regard, the polyimide precursor, i.e. a polyamide that becomes a polyimide by curing/cyclization, is shown as “formula (2)” (Koyama: ¶¶ 63, 199, 202, 226).  Koyama further teaches the specific examples, Examples 1 and 2, at paragraphs [0478] and [0479] that result in the precursor of formula (2) which is, in turn, converted into the claimed polyimide.  The polyimide precursor of formula (2) is made in said Examples 1 and 2 by the reacting pyromellitic anhydride (PMDA) with the diamine oxydianiline (ODA) (which is equally termed “4,4'-diaminophenylether” in ¶ 207 at lines bridging the left and right columns on p. 18).  That the Examples 1 and 2 of Koyama at paragraphs [0478] and [0479] have the claimed structure shown in feature [3b] is evidenced by either of Yang and Hedge (supra, and incorporated here).
supra) is necessarily converted into the final desired thermosetting polyimide product.  And as also repeated from above, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.)
Still further Koyama teaches that, because they use hydroxybenzyl alcohol to form the leaving group, that the polyimide precursor of Examples 1 and 2, are “particularly suitably used as a negative tone thermosetting resin composition” (Koyama: ¶ 214).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the polyimide precursors of Examples 1 and 2 as negative tone, polyimide precursor materials because Koyama states that they are “particularly suitable” for use as negative-tone materials, as required by feature [3b].
Still further, Koyama teaches, the first “curing” at the temperature to remove solvent that falling within the claimed range, i.e. “particularly preferably 60 ºC to 150 ºC” (Koyama: ¶ 407), and consistent with Lin, as required by feature [4c].
Still further, with regard to feature [5] of claim 8, Koyama teaches that the polyimide precursor of formula (2) --with actual Examples 1 and 2 that cure/cyclize to form the polymer structure claimed in feature [3b] of claim 28-- is used to form the passivation layer 115 around the redistribution layer 105 (Koyama, ¶ 447).  
Also, like Lin, Koyama further explains that the “patterning” (that would be used in Lin to form the openings in the second redistribution passivation layer 174) includes an exposing step and an developing step as required by features [5] and [7] of claim 1, and that the exposure step includes i-line light: 
patterning step may be carried out between the step of applying a thermosetting resin composition onto a substrate and the heating step [i.e. the curing step at ¶¶ 408-419].  The patterning step may be carried out, for example, by a photolithography method.  For example, there is a method which is carried out through a step of exposing and a step of performing development processing.
[0424] As a light source, a low-pressure mercury lamp, a high-pressure mercury lamp, an ultra high-pressure mercury lamp, a chemical lamp, an LED light source, an excimer laser generator, or the like may be used, and actinic rays having a wavelength of 300 nm to 450 nm such as i-line (365 nm), h-line (405 nm), or g-line (436 nm) may be preferably used.  The irradiating light may be adjusted as necessary by way of a spectral filter such as a long wavelength cut filter, a short wavelength cut filter, or a band-pass filter. The exposure dose is preferably 1 to 500 mJ/cm2. 
(Koyama: ¶¶ 418 and 424; emphasis added)
(See Koyama at ¶¶ 421-426 for details directed to the exposing step and ¶¶ 427-430 for details directed to the developing step.  See also actual examples of exposing and developing3 at ¶¶ 528-530.)  Thus, as required by claim 28, the exposing and developing steps of features [5] and [7] occur after the “solvent removal step of feature [4c], and the final curing step of feature [10] occurs after the exposing and developing steps of features [5] and [7].
With regard to the final curing step of features [9]-[10], 
[9] after developing the second dielectric layer to form the opening, performing a post-development baking process on the second dielectric layer; 
[10] after performing the post-development baking process on the second dielectric layer, curing the second dielectric layer at a temperature from 200 ºC to 230 ºC; and
Koyama teaches that the point of the invention is to make the polyimide from a low-temperature-curing polyimide precursor by using the heavily discussed catalysts.  Koyama teaches that the thermosetting polyimide is capable of curing at low temperature within the meaning in Lin wherein the highest and final of three curing steps is at 180-240 ºC (Lin: ¶ 61), Koyama teaching the curing/cyclization temperature of < 200 ºC or < 180 ºC (Koyama: ¶ 196).  (See also Koyama at ¶¶ 408-411.)  Koyama teaches a specific example of curing/cyclization of 
Koyama explains the curing process at paragraphs [0408]-[0417] --that occurs after the developing step as explained in paragraph [0418] as already explained above.  The process can be carried out stepwise:
[0416] The heating may be carried out stepwise. An example of heating includes a step in which the temperature is increased at 5 ºC./min from 20 ºC. to 150 ºC., allowed to stand at 150 ºC. for 30 minutes, increased at 5 ºC./min from 150 ºC. to 230 ºC., and then allowed to stand at 230 ºC. for 180 minutes.
(Koyama: ¶ 416; emphasis added)
Thus the first step of “increas[ing] at 5 ºC./min from 20 ºC. to 150 ºC., allowed to stand at 150 ºC. for 30 minutes” (id.) reads on the post-development bake of feature [9] and the second step of “increas[ing] at 5 ºC./min from 150 ºC. to 230 ºC., and then allowed to stand at 230 ºC. for 180 minutes” reads on the curing step of feature [10]. 
Inasmuch as Lin uses and patterns a low-temperature-curing, negative-tone polyimide for the same purpose as that in Koyama, i.e. for forming a redistribution layer including a passivation layer around a rewiring layer on a semiconductor device, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific low-temperature-curing, negative-tone polyimide precursor Examples 1 or 2 of Koyama and the associated curing/cyclization, pre-exposure solvent evaporation, i-line light exposure, developing, and post-development curing steps to form the patterned openings in Lin’s second passivation redistribution layer 174 because Koyama teaches that the low-temperature-curing, negative-tone polyimide precursor disclosed therein is suitable for the identical purpose as that for which it is used in Lin, i.e. a passivation layer for a redistribution layer of a 
So modified, Lin modified to use the polyimide and associated photolithographic processing steps of Koyama, teaches all of features [3b], [4a]-[4c], [5], [7], [9], [10] and [11a] of claim 28, as follows: 
[3a] forming a second dielectric layer 174 over the first dielectric layer 170 and the first TSMP20151392USo1Page 3 of 8conductive redistribution layer 172 [Fig. 6c of Lin], 
[3b] the second dielectric layer 174 comprising polymer made up of monomers of the following formula:  

    PNG
    media_image1.png
    167
    386
    media_image1.png
    Greyscale
 
[as taught by Koyama and evidenced by either of Yang and Hedge, supra]
[3c] the second dielectric layer 174 having a constant composition throughout [Koyama: ¶ 393, see discussion below], 
[4a] wherein forming the second dielectric layer 174 comprises: 
[4b] depositing the second dielectric layer 174 over the first dielectric layer 170 [Lin Fig. 6c]; 
[4c] curing the second dielectric layer 174 at a temperature from 40 ºC to 150 ºC to remove at least one solvent component from the second dielectric layer 174 [Lin: ¶ 61 and Koyama: ¶ 407, supra]; 
[5] exposing the second dielectric layer 174 to a patterned light of an I-line wavelength [Lin: ¶ 61 discloses exposing in general; Koyama teaches exposing using the “i-line (365 nm)” at: ¶¶ 418 and 421-426, supra]; and 
…
174 to form an opening extending to a top surface of the first conductive redistribution layer 172 [Lin: Fig. 6c; ¶ 61; and Koyama ¶¶ 418, 427-433], 
… 
[9] after developing the second dielectric layer to form the opening, performing a post-development baking process on the second dielectric layer [at 150 ºC for 30 min.; Koyama at ¶ 416]; 
[10] after performing the post-development baking process on the second dielectric layer, curing the second dielectric layer at a temperature from 200 ºC to 230 ºC [Koyama at ¶¶ 410, 414, 416, 514]; and
[11a] forming a via 176 [Lin: Fig. 6d] in the opening, the via 176 contacting the first conductive redistribution layer 172 and extending over the second dielectric layer 174,

With regard to feature [6] of claim 28,
[6] after exposing the second dielectric layer to a patterned light, performing a post-exposure baking process at a temperature from 70 ºC to 150 ºC on the second dielectric layer;
Lin further states that the overall process of curing includes at least two additional thermal steps to the first thermal step to remove the solvent, stating in this regard,
The curing process for insulating layer 174 involves a multi-step dwell profile, e.g., with at least three different dwell steps, to enhance mechanical and adhesion properties to insulating layer 170 and conductive layer 172 under PCT, e.g., >400 kg/cm2 for 0 to 500 hours uHAST, without introducing surface wrinkle after curing.  The multi-step dwell profile includes a first dwell step with a temperature less than 100 ºC., e.g., 70-90 ºC., for 30-90 minutes to remove solvent and moisture, second dwell step with a temperature between 120-150 ºC. for 30-60 minutes, and third dwell step with a temperature between 180-240 ºC. for 60-180 minutes.
(Lin: ¶ 61; emphasis added)
Lin does not teach that the second heating step at 120-150 ºC occurs after exposure and does not therefore teach that the second heating step would be a “post-exposure bake”.  

Oba teaches a photosensitive polyimide precursor (positive tone or negative tone) having the same general structure as taught in Koyama (Oba: abstract, cols. 3-5) for use as an insulating or dielectric layer to be patterned (Oba: col. 31, lines 9.  Oba also teaches that the polyimide precursor is processed similarly to Koyama and Lin by forming a coating with the precursor in a solvent followed by a first thermal processing step of baking to remove solvent, and then exposing, developing, and finally curing/cyclization (Oba: col. 22, lines 49-62; col. 29, lines 20-53).  In addition to the processing in Lin and Koyama, Oba further teaches the benefits of a second thermal processing step that is a post-exposure/pre-developing bake at 90 ºC – 200 ºC that provides better adhesion to the semiconductor substrate and a satisfactory negative pattern (Oba: col. 23, lines 21-36; col. 24, lines 25-34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, (1) to expose the polyimide of Lin/Koyama after the pre-exposure bake to remove solvent of Lin, as taught in Koyama and Oba and (2) to make the second baking step of Lin at 120 ºC – 150 ºC a post-exposure/pre-developing bake, as consistent with the 90 ºC – 200 ºC taught in Oba, in order to improve the adhesion and provide a satisfactory negative pattern, as taught in Oba.  Thus, Oba may be seen as an improvement to Lin and Koyama.  (See MPEP 2143.)
So modified, the post-exposure/pre-developing bake within the claimed temperature range of 70 – 150 ºC of feature [6] is taught.


features [8a]-[8b] and [11b] of claim 28 and claim 29, 
[8a] wherein after the openings are formed, a top surface of the second dielectric layer comprises indentions adjacent the openings, 
[8b] wherein an angle of the indentions is between 2 degrees and 8 degrees; and 
[11b] wherein top corners of the second dielectric layer adjacent the via are rounded in a range of 0.3 to 0.5 Π rad.  
29. (Previously Presented) The method of claim 28, wherein sidewalls of the via have an angle of between 75 and 85 degrees.  
Lin and Koyama do not provide the details of the geometry of indentations or top corners or of the second dielectric layer or the slope of the opening that occur as a result of forming the openings in the low-temperature-curing, negative-tone polyimide 174 of Lin/Koyama and consequently do not teach features [8a], [8b], and [11b] of claim 28 or claim 29.
However, the Instant Specification admits that claimed features [8a], [8b], and [11b] are the inherent result of the low-temperature processing combined with using single I-line exposure versus broadband GHI-line exposure, stating in this regard,
[0087] One factor that affects the DoP may be seen in more detail in FIGS. 7C and 7D.  One of skill in the art will appreciate that during the previously described development stage, the cross-linking of the film, e.g., the low-temperature cure polyimide, is weakened and the weakening of the cross-linkage can affect the films performance during the cure process. It has been determined that low-temperature cure polyimides exposed to the single wavelength I-line have stronger cross-linking than low-temperature cure polyimides exposed to the broadband GHI-line. The result is that the top corners of the film that define the via openings are rounder when the low-temperature cure polyimide is exposed to the I-line.  In some embodiments the top corners are rounded in the range of approximately 0.3 to 0.5 Π rad (50-90 degrees) as shown in FIG. 7D.  The rounder via corners may reduce the low-temperature cure polyimide dielectric stress in, by way of a non-limiting example, an integrated fan out (InFO) package. 
[0088] As discussed above, the patterning process affects rounding of the top corners of the passivation layer that define the via opening. However, the patterning process further creates indentions next to the via opening in the top surface of the passivation layer.  The amount or angle of the indention from the via opening also affects the DoP.  The greater the angle the I-line have an angle of indention of approximately 2 to 8 degrees, whereas those exposed to the GHI-line have an angle of indention of approximately 10 to 15 degrees. 
[0089] Referring primarily to FIG. 7C, the angle of the sidewall of the via can be seen.  I-line exposure produces steeper via profiles than GHI-line with low-temperature cure polyimides, which can significantly enlarge a redistribution line (RDL) routing window.  By way of example, the via profile for an I-line is 75-85 degrees, whereas the via profile for the GHI-line is only 55-65 degrees. 
(Instant Specification: p. 27; emphasis added)
Because the low-temperature-curing, negative-tone polyimide of Koyama that is used for Lin’s dielectric layer 174, has the same composition and is processed at the same baking and curing temperatures and is further exposed to the same i-line light for patterning rather than the broadband GHI-line, it is held, absent evidence to the contrary that the claimed geometry required in features [8a], [8b], [11b] of claim 28 and claim 29 are inherently present, as evidenced by the admissions in the Instant Specification, above.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.)
This is all of the features of claims 28 and 29.
With regard to claims 30, Lin in view of Koyama further teaches,
30. (Previously Presented) The method of claim 28, wherein the second dielectric layer 174 comprises a negative tone, low-temperature cured polyimide [Lin: ¶ 61 and Koyama: ¶¶ 410 and 416, as explained above under claim 8].  
With regard to claim 31, Koyama further teaches, 
31. (Previously Presented) The method of claim 29, wherein when the second dielectric layer 174 [of Lin using Koyama’s composition, supra] is deposited, the second dielectric layer comprises between 5% and 50% of the low-temperature cured polyimide [Koyama: Table 6 on p. 38, Examples ] and between 0.1% and 20% photoactive components (PACs) [Koyama: e.g. sensitizing dye at e.g. 0.5 to 10 mass% (¶ 315) or e.g. photoinitiator at 0.1 to 10 mass% ¶ 345].  

[0364] In a case where the thermosetting resin composition contains a solvent, the content of the solvent is set such that the total concentration of solid contents of the thermosetting resin composition becomes preferably 5 to 80 mass %, more preferably 5 to 70 mass %, and particularly preferably 10 to 60 mass %, from the viewpoint of coatability.
(Koyama: ¶ 364; emphasis added)
Koyama gives s many specific examples in Table 6 (p. 39) of the “solid content” of the resin composition, i.e. exclusive of the 90 to 40 mass % of solvent, all of which fall within the claimed ranges when included with the percentage of solvent recited in ¶ 364, supra.  In the examples the mass% of polyimide precursor is either 29 or 34 mass% and the photoinitiator is always 1 mass%. When cut in half by 50 mass% solvent, the polyimide is 14.5 or 17 mass% and the photoinitiator would be 0.5 mass%. 
Koyama further teaches that the thermosetting resin composition can contain sensitizing dyes or photoinitiators which are PACs within the meaning of the Instant Application:
[0315] In a ease where the thermosetting resin composition contains a sensitizing dye, the content of the sensitizing dye is preferably 0.01 to 20 mass %, more preferably 0.1 to 15 mass %, and still more preferably 0.5 to 10 mass %, with respect to the total solid content of the thermosetting resin composition [i.e. exclusive of solvent].
[0345] In a case where the thermosetting resin composition contains a photopolymerization initiator, the content of the photopolymerization initiator is preferably 0.1 to 30 mass %, more preferably 0.1 to 20 mass %, and still more preferably 0.1 to 10 mass %, with respect to the total solid content [i.e. exclusive of the solvent] of the thermosetting resin composition. …
(Koyama: ¶¶ 315, 345; emphasis added)
Therefore Koyama teaches composition ranges falling within the claimed ranges.  As such, the claimed ranges are prima facie obvious without showing they achieve unexpected In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 32 reads,
32. (Previously Presented) The method of claim 28, wherein the second dielectric layer 174 [of Lin modified to be the polyimide precursor of Koyama, supra] is exposed to the I-line wavelength at between 60 and 185 mJ/cm2. 
Koyama further teaches that the exposure of the bakes polyimide precursor for purposes of patterning using the I-line wavelength is done at 1 to 500 mJ/cm2 (Koyama: ¶ 424).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an exposure in a range of 60-185 mJ/cm2 e.g. 100 mJ/cm2 because these fall within the suggested range.
And although the range is not as narrow as that claimed, the claimed range is prima facie obvious without showing that it achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 33 reads,
33. (Previously Presented) The method of claim 28, wherein the second dielectric layer has a thickness of between 7 and 35 μm.  
Lin does not provide the thickness of the second dielectric layer 174 made using the composition of Koyama.  However, Koyama teaches specific examples in which a thickness of 10 µm is formed on a silicon wafer for patterning (Koyama: ¶¶ 510, 513, 528, 534) and a more general thickness of 0.5 to 100 µm (Koyama: ¶ 406).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use e.g. a 10 µm layer thickness for the second redistribution passivation layer 174 of Lin because Koyama teaches that this is a suitable thickness of the 115 for a re-wiring layer 105 (Koyama: Fig. 1)

D. Claims 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Koyama and as evidenced by either of Yang and Hedge, and in view of Applicant’s admissions in the Instant Application, and further in view of US 2016/0218082 (“Lee”).
Claim 34 reads,
34. (Currently Amended) A method comprising: 
[1] forming a first redistribution via in a first redistribution passivation layer; 
[2] planarizing the first redistribution via and the first redistribution passivation layer; 
[3a] after planarizing the first redistribution via and the first redistribution passivation layer, 
[3b] forming a first redistribution layer over the first redistribution via and the first redistribution layer; 
[4a] forming a second redistribution passivation layer over the first redistribution layer and the first redistribution passivation layer, 
[4b] the second redistribution passivation layer comprising a top surface and an opposing bottom surface, 
[4c] the top surface having indentions formed therein, 
[4d] wherein an angle of the indentions is between about 2 degrees and about 8 degrees, 
[4e] wherein the second redistribution passivation layer comprises a polymer made up of monomers of the following formula: 

    PNG
    media_image6.png
    115
    266
    media_image6.png
    Greyscale


[5b] wherein the second redistribution layer is coupled to the first redistribution via, and 
[5c] wherein top corners of the second redistribution passivation layer adjacent the second redistribution layer are rounded in a range of approximately 0.3 to 0.5 Π rad; and 
[6] forming a third redistribution passivation layer over the second redistribution passivation layer and the second redistribution layer.

With regard to claim 34, Lin in view of Koyama as evidenced by either of Yang and Hedge and further as evidenced by Applicant’s admissions in the Instant Specification, as explained above, teaches, again generally in Figs. 6a-6g of Lin,
34. (Currently Amended) A method comprising: 
[1] forming a first redistribution via [portion of 172 in the opening of 170] in a first redistribution passivation layer 170 [Lin: Fig. 6b]; 
[2]-[3a] … [not taught] … 
[3b] forming a first redistribution layer [portion of 172 on the surface of 170] over the first redistribution via [portion of 172 in the opening of 170] and the first redistribution [passivation] layer 170; 
[4a] forming a second redistribution passivation layer 174 over the first redistribution layer [portion of 172 on the surface of 170] and the first redistribution passivation layer 172 [Lin: Fig. 6c], 
[4b] the second redistribution passivation layer 174 comprising a top surface and an opposing bottom surface, 
[4c] the top surface having indentions formed therein [as evidenced by ¶ 88 of the Instant Specification (supra)], 
[4d] wherein an angle of the indentions is between about 2 degrees and about 8 degrees [as evidenced by ¶ 88 of the Instant Specification (supra)], 
[4e] wherein the second redistribution passivation layer 174 comprises a polymer made up of monomers of the following formula:  

    PNG
    media_image1.png
    167
    386
    media_image1.png
    Greyscale
 
[as taught by Koyama (supra)];
[5a] TSMP20151392USo1Page 5 of 8forming a second redistribution layer 176 extending through the second redistribution passivation layer 174 [Lin: Fig. 6d], 
[5b] wherein the second redistribution layer 176 is coupled to the first redistribution via [portion of 172 in opening of 170], and 
[5c] wherein top corners of the second redistribution passivation layer 174 adjacent the second redistribution layer 176 are rounded in a range of approximately 0.3 to 0.5 Π rad [as evidenced by ¶ 87 of the Instant Specification (supra)]; and 
[6] forming a third redistribution passivation layer 178 over the second redistribution passivation layer 174 and the second redistribution layer 176 [Lin: Fig. 6e].
This is all of the features of claim 34 disclosed in Lin and Koyama, as evidenced by either of Yang and Hedge. 
With regard to features [2] and [3a] of claim 34, 
[2] planarizing the first redistribution via and the first redistribution passivation layer; 
[3a] after planarizing the first redistribution via and the first redistribution passivation layer, 
Lin forms each of the first redistribution via and the first redistribution layer simultaneously, and does not therefore teach the planarization step to complete the via followed by the formation of the first redistribution layer, as required by claims [2] and [3a]-[3b].
Lee, like Lin, discloses a semiconductor package including semiconductor dies 560A, 560B embedded in an encapsulant 570 and having a multilayered redistribution layer formed of metal layers 530, 520, 522, 532 embedded in organic passivation layers 550 (= 552/554/etc; 310, 510 (Figs. 3B, 5D) formed in an opening in the first redistribution layer 350, 552 can be formed separately from the first redistribution layer 320, 520, 522 formed on the first redistribution layer 350, 552 and on the first redistribution via 310, 530A (Figs. 3B, 5E).  
Still further, Lee teaches that it is known in the prior art to form the redistributions vias 304 portion “concurrently” with the redistribution interconnect portion 306 (Fig. 3C; ¶ 42; emphasis added), but this results in an inferior passivation layer flatness for the redistribution interconnect portion 306 to be formed (id.) than when the via 310 and the interconnect 320 are formed separately (Fig. 3D; ¶¶ 43-45).  Lee teaches that forming the vias 310, 510 separately allows a planarization process to be performed on the vias 310, 510 and the first passivation layer 350, 552 to give a flat surface on which to form the RDL interconnect 320, 520, 522 leading to an improved RDL (Lee: Figs. 3B, 5D-5E; ¶¶ 44-45, 56-59). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the first redistribution layer of Lin by forming the via portion of 172 first, then planarizing the said via portion of 172 and first passivation layer 170, and then to form the interconnection portion of 172 on the planarized surface, because (1) Lee teaches that the planarization step after forming the via gives a flat surface on which to form the interconnect portion (id.) and is better than the method Lin uses, i.e. simultaneous formation of the via and interconnect portions of the RDL (supra).  Therefore, Lee may be seen as an improvement to Lin in this aspect.  (See MPEP 2143.)
This is all of the features of claim 34.



35. (Previously Presented) The method of claim 34, further comprising forming an opening in the second redistribution passivation layer having sidewalls with angles greater than 75 degrees.  
36. (Previously Presented) The method of claim 35, wherein the angles of the sidewalls are less than 85 degrees.  
These features are inherent for the reasons discussed under claim 29 above. 

Claims 37 and 38 read,
37. (Previously Presented) The method of claim 34, further comprising forming an opening in the second redistribution passivation layer, the opening having a width TSMP20151392USo1Page 6 of 8less than or equal to 15 microns, wherein forming the second redistribution layer comprises filling the opening.  
38. (Previously Presented) The method of claim 34, further comprising forming an opening in the second redistribution passivation layer, the opening having a mean target thickness of 7 microns, wherein forming the second redistribution layer comprises filling the opening.  
Lin discloses filling the opening to form via 176 (Lin: Fig. 6d).  And as explained above, Koyama teaches a thickness of the polyimide used for layer 174 can be from 0.5 to 100 µm with specific examples of 10 µm (supra), which would equate approximately with the claimed “opening having a mean target thickness”.  The thickness of e.g. 10 µm used for layer 174 in Lin is obvious for the reasons explained above under claim 33, above.
Lin does not teach the width of the opening in layer 174 in which the redistribution layer 176 is formed.  However, Koyama teaches that the line width that is exposed and washed away by developing is between 5 and 15 µm (Koyama: ¶¶ 530-531).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an opening of between 5 and 15 µm in the second 174 of Lin because Koyama teaches that this is a suitable width for a re-wiring layer 105 in a passivation layer 115 of the polyimide (Koyama: Fig. 1).
In addition, inasmuch as the thickness of 0.5 to 100 µm with specific examples of 10 µm of the opening encompasses the claimed “mean target thickness of 7 microns”, the claimed “mean target thickness of 7 microns” is obvious without showing that it achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
This is all of the features of claims 37 and 38.
With regard to claim 39, Lin in view of Koyama further teaches,
39. (Previously Presented) The method of claim 34, wherein the second redistribution passivation layer comprises a low-temperature cured polyimide [Lin: ¶ 61 and Koyama: ¶¶ 410 and 416, as explained above under claim 8].
With regard to claim 40, Lin further discloses,  
40. (Previously Presented) The method of claim 34, wherein the first redistribution passivation layer 170 comprises polybenzoxazole (PBO) [Lin: ¶ 59].

IV. Response to Arguments
Applicant’s arguments filed 03/04/2021, with regard to each of independent claims 8-14 and 34-40 have been fully considered, but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to claims 28-33, Applicant asserts that the newly added features are not disclosed in the previously applied prior art.  However, Examiner finds that all of the features are taught by the applied prior art for the reasons explained in the rejection.  As such, Applicant’s arguments are not found persuasive. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814